DANIEL E. SCOTT,
DISSENTING.
This court has not found or been cited to directly-controlling authority on our specific issue, ie., do “street, sidewalk, or thoroughfare” in § 82.210 include grassy strips or “parkways”1 between a curb and sidewalk? Reasonable minds may differ, as this case proves, but I think such strips fall within § 82.210 for at least two reasons.
First, the statute lists streets, sidewalks, thoroughfares, and other properties that expose a city, in its proprietary capacity, to common-law liability. Jones v. City of Kansas City, 15 S.W.3d 736, 737 (Mo. banc 2000). For common-law liability purposes, strips as in this case have long been treated as part of the sidewalk or street. See, e.g., Woodson v. Metro. St. Ry., 224 Mo. 685, 123 S.W. 820, 822-24 (1909) (5.8foot grass strip between brick sidewalk and street curb “can properly be called the sidewalk of Charlotte street”); Coffey v. City of Carthage, 200 Mo. 616, 98 S.W. 562, 565 (1906); Caldwell, 894 S.W.2d at 238; Wendegatz, 217 S.W.2d at 271; Smith, 35 S.W.2d at 976-77; Bentley, 125 S.W. at 534; Fockler v. Kansas City, 94 Mo.App. 464, 68 S.W. 363, 363-64 (1902).
Second, in my view, when a city paves street right-of-way for vehicles flanked by walkways, the developed result from edge to edge (including any curbs, gutters, bike-ways, and sidewalks, whether or not paved all the way to the curb2) constitutes a “thoroughfare” for vehicular and pedestrian traffic.
Thus, I would find § 82.210 applicable and affirm the judgment.

. As such strips are termed in cases including Griffin v. City of Chillicothe, 311 Mo. 648, 279 S.W. 84, 85 (1925); Caldwell v. McGahan, 894 S.W.2d 237, 238 (Mo.App. 1995); Wendegatz v. Kansas City Gas Co., 217 S.W.2d 269, 270 (Mo.App 1948); Smith v. City of St. Joseph, 225 Mo.App. 886, 35 S.W.2d 975, 975-77 (1930); and Bentley v. Missouri & Kansas Tel. Co., 142 Mo.App. 215, 125 S.W. 533, 534 (1910).


. See Woodson, supra; Smith, 35 S.W.2d at 977 (that city " ‘had the right to leave a space between the curbing of the street and the sidewalk unimproved’ ” did not negate common-law duty regarding such space; citing and quoting Fockler, 68 S.W. at 364).